                      Case 1:10-cv-05777-LAP Document 262 Filed 02/19/21 Page 1 of 1




                                                                 601 Lexington Avenue
                                                                  New York, NY 10022
                 Ashley Ross                                         United States
            To Call Writer Directly:                                                                                                 Facsimile:
              +1 212 446 4954                                         +1 212 446 4800                                             +1 212 446 4900
          ashley.ross@kirkland.com
                                                                      www.kirkland.com




                                                                February 19, 2021

           Filed via ECF

           The Honorable Loretta A. Preska
           United States District Judge, Southern District of New York
           United States Courthouse, Courtroom 12A
           500 Pearl St.
           New York, NY 10007-1312


                              Re:        Berall v. Verathon, Inc. et al., C.A. No. 1:10-cv-05777-LAP-DCF

          Honorable Judge Preska:

                  I write on behalf of Plaintiff Jonathan Berall, M.D., M.P.H. Pursuant to the Court’s order
          during the January 27, 2021 scheduling conference to submit a proposed scheduling and discovery
          order consistent with the Court’s instructions during the conference, the parties hereby submit the
          proposed order attached as Exhibit A.


                                                                                     Sincerely,

                                                                                     /s/ Ashley Ross

                                                                                     Ashley Ross




           cc:          Counsel of Record




Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
